Citation Nr: 0512877	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-05 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a calcified 
granuloma of the right lung.  

2.  Entitlement to service connection for sporadic hematuria.  

3.  Entitlement to service connection for cardiac 
arrhythmias.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for cerumen in the 
ears.  

6.  Entitlement to service connection for internal 
derangement of the knees.  

7.  Entitlement to service connection for a right shoulder 
disorder.  

8.  Entitlement to service connection for high cholesterol.  

9.  Entitlement to service connection for floaters in the 
eyes.  

ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1975 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001  decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In July 2003, the Board Remanded the case for further action 
by the RO.  That action having been completed, the case is 
now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has a calcified granuloma of the right lung.  

2.  The medical evidence does not show that the veteran 
currently has a disability manifested by sporadic hematuria.  

3.  The medical evidence does not show that the veteran 
currently has a disability manifested by recurrent episodes 
of cardiac arrhythmias.  

4.  The medical evidence does not show that the veteran 
currently has a hearing loss disability.  

5.  The medical evidence does not show that the veteran 
currently has a disability manifested by cerumen in the ears.  

6.  The medical evidence does not show that the veteran 
currently has internal derangement of the knees.  

7.  The medical evidence does not show that the veteran 
currently has a right shoulder disorder.  

8.  The medical evidence does not show that the veteran 
currently has a disability manifested by high cholesterol.  

9.  The medical evidence does not show that the veteran 
currently has floaters in the eyes.  


CONCLUSIONS OF LAW

1.  A calcified granuloma of the right lung was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A disability manifested by sporadic hematuria was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  A disability manifested by recurrent episodes of cardiac 
arrhythmias was not incurred in or aggravated by service; nor 
may such a disability be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.  Hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).  

5.  A disability manifested by cerumen in the ears was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

6.  Internal derangement of the knees was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

7.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

8.  A disability manifested by high cholesterol was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

9.  Floaters in the eyes were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  In addition, by virtue of 
the rating decision on appeal, the statement of the case, and 
the supplemental statement of the case, he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the January 2005 supplemental statement of the 
case.  

Finally, with respect to element (4), the Board notes that 
the RO's February 2004 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Calcified granuloma of the right lung

The service medical records indicate that a chest x-ray in 
1984 or 1985 had shown an abnormality, but that follow-up 
revealed no clinical problem.  The report of a chest x-ray in 
April 1988 did not note the presence of a granuloma and, on 
examination in August 1993, no pertinent complaints or 
abnormal clinical findings were noted.  

At the time of a VA general medical compensation examination 
in July 2001, a chest x-ray was interpreted as showing no 
significant abnormality.  The examiner reported no pertinent 
abnormal clinical findings.  He listed a diagnosis of 
calcified granuloma of the lung (asymptomatic), although that 
finding was not noted on the July 2001 x-ray.  

Post-service service department clinic records do not contain 
the report of a chest x-ray, nor do they refer to any prior 
abnormal finding on chest x-ray.  

Service connection must be denied for a calcified granuloma 
of the right lung because no such finding was noted on the 
veteran's most recent VA chest x-ray.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Moreover, even if such a 
finding were noted on chest x-ray, service connection would 
still be denied, inasmuch as such a finding, by itself, would 
not constitute a disability for which service connection may 
be established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Sporadic hematuria

The service medical records are completely negative for any 
evidence of hematuria or of any disorder manifested by 
hematuria.  The veteran's separation examination report 
indicates that urinalysis was negative for blood in the 
urine.  

At the time of the July 2001 VA general medical compensation 
examination, the veteran reported that, in about 1999, he had 
experienced some difficulty voiding and, when he was able to 
void, he noticed the presence of some blood in his urine, 
described as a dark, lump of material.  He stated that he saw 
private doctors at that time for an evaluation, which yielded 
negative findings; no specific diagnosis was made.  
Urinalysis at the time of the VA examination was reported to 
be normal.  the examiner listed a diagnosis of sporadic 
hematuria (asymptomatic).  

Post-service service department clinic records contain the 
reports of urinalyses completed in September 2002 and 
September 2003.  Each report notes that the test for occult 
blood was negative.  The service department records do not 
otherwise refer to any complaints of hematuria, nor do they 
note or even suggest the presence of any disorder manifested 
by hematuria.  

Service connection for hematuria is not available, because 
hematuria, by itself, is considered merely a laboratory 
finding, not a disability for which service connection may be 
established.  Moreover, because the medical records do not 
demonstrate the presence of any disability manifested by 
hematuria, either in service or since the veteran's 
separation from service, service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Cardiac arrhythmias

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arteriosclerotic heart disease becomes manifest to a degree 
of 10 percent within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The service medical records show that, in December 1998, the 
veteran was evaluated for three reported episodes of 
palpitations at rest without chest pain or shortness of 
breath.  Examination at that time was noted to be completely 
normal and an electrocardiogram reportedly showed only sinus 
bradycardia.  The examiner indicated that there was no 
evidence of cardiac disease.  Another examiner in March 1999 
expressed a similar opinion.  

The veteran reported to the July 2001 VA general medical 
examiner that he had experienced five episodes of 
palpitations lasting five minutes, the last having been six 
months previously.  He was asymptomatic at the time of the 
examination.  No pertinent abnormal clinical findings were 
noted; an electrocardiogram (EKG) showed sinus bradycardia, 
but was otherwise interpreted as being normal.  The 
examiner's diagnoses included cardiac arrhythmia 
(asymptomatic).  

The post-service service department clinic records are 
completely negative for complaints of palpitations or for any 
evidence of abnormal EKGs.  Cardiac examinations were normal 
and an EKG in September 2003 reportedly showed sinus 
bradycardia, but was otherwise interpreted as being normal.  

Despite the 2001 VA examiner's diagnosis of cardiac 
arrhythmia, no other examiner has noted the presence of any 
cardiac arrhythmia or indicated that the veteran's EKG was 
other than normal.  Although the veteran has reported having 
several episodes of palpitations, no medical professional has 
witnessed any of the episodes and none of the episodes has 
been documented by EKG.  While examiners in July 2001 and 
September 2003 noted the presence of sinus bradycardia on 
EKG, no examiner has indicated that that finding was other 
than normal or that it was a manifestation of a cardiac or 
other disorder.  The Board notes that the July 2001 VA 
examiner's diagnosis of cardiac arrhythmia appears to have 
been based on the veteran's own report and, lacking any 
evidence in the record to support such a diagnosis, the Board 
finds that the diagnosis does not constitute competent 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 408-09 (1995) 
("evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence'").  

Further, although the veteran has reported having several 
episodes of palpitations, no medical professional has 
witnessed any of the episodes and none of the episodes has 
been documented by EKG.  It should be noted that persons 
without medical training are not competent to comment upon 
medical observations or to make medical diagnoses; such 
statements in this regard-by the veteran, his representative 
or others-are entitled to no probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

The Board finds that the medical evidence does not 
demonstrate that the veteran has a disability manifested by 
recurrent episodes of cardiac arrhythmias.  In the absence of 
such a current disability, service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, 
because such a disorder was not first manifest to a 
compensable degree within one year following the veteran's 
separation from service, service connection may not be 
presumed.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service medical records note the veteran's complaint of 
decreased right ear hearing in 1985; examination at that time 
showed that his right ear canal was blocked with cerumen, 
which was removed.  Several audiometric evaluations were 
completed during service; none of those evaluations revealed 
pure tone thresholds of greater than 15 decibels at any 
frequency between 500 Hertz and 4000 Hertz.  

On an authorized audiological evaluation in July 2001, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15
15
15
15
15
Left
25
20
10
15
10

Speech audiometry revealed speech discrimination ability of 
96 percent in each ear.  

The post-service service department records do not reflect 
any hearing complaints.  

The medical evidence does not show that the veteran now has, 
or has ever had, a hearing loss disability meeting the 
criteria of § 3.385.  In the absence of such a disability, 
service connection must be denied.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Further, because such a disorder 
was not first manifest to a compensable degree within one 
year following the veteran's separation from service, service 
connection may not be presumed.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Cerumen in the ears

Service medical records show that the veteran was seen in 
January 1985 complaining that his right eat was plugged.  It 
was noted that the right ear canal was blocked with cerumen, 
which was removed.  Excessive cerumen build-up was again 
noted in August 1997 and March 2001.  The 1997 examiner 
diagnosed ceruminosis bilaterally.  The 2001 record indicates 
that the veteran had bilateral canal obstruction with cerumen 
and that his ears had last been flushed two years previously.  
Ear drops were prescribed to loosen the cerumen.  

At the time of the July 2001 VA compensation examination, the 
veteran reported that he had experienced accumulation of 
cerumen in his ears since 1978, requiring a flushing about 
once every three years, although more recently it had been 
once every year.  The VA examiner stated that no specific 
lesions were noted.  He diagnosed cerumen of the ears.  

The post-service service department records do not mention 
complaints of cerumen accumulation, nor do they reflect any 
findings or treatment for such a condition.  

Although cerumen accumulation was noted in service, those 
records do not indicate that such accumulation represented an 
abnormal occurrence or a manifestation of some other 
disorder.  Further, although the veteran indicated in July 
2001 that he experienced such accumulation requiring removal 
of the cerumen annually, no examiner since his separation 
from service has reported any such accumulation.  Moreover, 
no examiner his indicated that any such accumulation 
represented a disability for which service connection may be 
established.  

Therefore, service connection for cerumen in the ears must be 
denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Internal derangement of the knees

The service medical records show that the veteran first 
complained of left knee pain in 1975.  No pertinent abnormal 
clinical findings were noted at that time, other than very 
little swelling; chondromalacia was diagnosed.  In 1994, the 
veteran again complained of left knee pain of two weeks' 
duration; knee sprain was diagnosed.  

The July 2001 VA general medical examiner noted the veteran's 
report of aching and stiffness off and on in both knees since 
1976, treated by analgesics and rest as necessary.  The 
examiner listed a diagnosis of internal derangement of the 
knees, apparently based on the veteran's reported history.  
He did not conduct a specific evaluation of the veteran's 
knees, deferring that examination to the orthopedic examiner 
instead.  The Board finds, therefore, that that examiner's 
diagnosis does not constitute competent evidence in this 
case.  LeShore v. Brown, 8 Vet. App. 406, 408-09 (1995).  

The veteran reported to the July 2001 VA orthopedic examiner 
that he did not incur any specific injury to his knees during 
service, "just over a period of time."  He complained of 
pain, weakness, stiffness, swelling, instability, and giving 
way.  He denied having any heat, redness, locking, 
fatigability, or lack of endurance in either knee.  On 
examination, the examiner indicated there was no objective 
evidence of painful motion, edema, effusion, instability, 
redness, heat, abnormal movement, or guarding of movement.  
The veteran was noted to be able to walk well, without a 
limp.  Flexion of both knees was accomplished to at least 130 
degrees.  No limitation of extension was noted.  X-rays of 
the knees reportedly showed that there was no acute fracture 
or dislocation and that the soft tissues were unremarkable.  
The examiner diagnosed arthralgia of the knees with no loss 
of function due to pain.  

The post-service service department records do not mention 
any knee complaints or note any pertinent abnormal clinical 
findings.  

The Board notes that the Court has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  

Although examiners during service diagnosed left knee 
chondromalacia in 1975 and left knee sprain in 1995, no 
subsequent examiner, in particular the most recent VA 
orthopedic examiner in 2001, has noted any pertinent abnormal 
clinical findings or diagnosed any disorder of either knee.  
The Board finds that the chondromalacia and knee sprain 
diagnosed in service were acute and transitory and resolved 
without residual disability.  While abnormal clinical 
findings may have been noted in service, in the absence of 
evidence of any current disability, service connection must 
be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Right shoulder disorder

The service medical records show that the veteran was seen on 
two occasions, in March 1998 and March 2001, complaining of 
chronic right shoulder pain.  Neither examiner recorded any 
pertinent abnormal clinical findings or assigned a diagnosis.  

The veteran reported to the July 2001 general medical VA 
examiner that he first noticed right shoulder pain in 1976, 
at which time he was told that he had a strain of his right 
shoulder.  Since that time he had experienced aching 
sensations off and on, averaging once a week and lasting one 
day.  He stated that, when he should have the pain, he would 
be unable to use the shoulder.  The veteran indicated that he 
took analgesics for the pain.  As with the veteran's knee 
complaints, the general medical examiner did not record any 
clinical findings regarding his right shoulder.  He did 
assign a diagnosis of right rotator cuff dysfunction, 
however.  Because the general medical examiner did not 
conduct a specific evaluation of the veteran's right 
shoulder, deferring that examination to the orthopedic 
examiner instead, the Board finds that that examiner's 
diagnosis of right rotator cuff dysfunction does not 
constitute competent evidence in this case.  LeShore v. 
Brown, 8 Vet. App. 406, 408-09 (1995).  

The July 2001 VA orthopedic examiner noted the veteran's 
report that he did not incur any specific injury to his right 
shoulder during service, "just over a period of time."  He 
complained of pain, weakness, stiffness, swelling, 
instability, and giving way.  He denied having any heat, 
redness, locking, fatigability, or lack of endurance in 
either knee.  The examiner reported range of motion values 
for the veteran's shoulders, but did not indicate that any of 
those values reflected any limitation of motion.  He 
diagnosed arthralgia of the right shoulder with no loss of 
function due to pain.  

The post-service service department records do not mention 
any right shoulder complaints or note any pertinent abnormal 
clinical findings.  

Unlike the veteran's knees, although the service medical 
records do note complaints of right shoulder pain during 
service, there is no competent evidence, either in service or 
since his separation from service, of any pertinent abnormal 
clinical findings and or any diagnosis of a right shoulder 
disorder.  The most recent VA examiner diagnosed merely 
arthralgia of the shoulder.  Again, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

In the absence of a current right shoulder disability, 
service connection must be denied for a right shoulder 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

High cholesterol

The service medical records reflect serum cholesterol levels 
that varied from 194 to 234.  On at least one occasion, the 
veteran was provided dietary.  

The July 2001 VA general medical examiner did not address the 
issue of the veteran's serum cholesterol level.  

The post-service service department clinic records reflect 
diagnoses of hyperlipidemia and hypercholesterolemia, as well 
as treatment with prescribed medication for those conditions.  

The Board does not consider an elevated serum cholesterol to 
be a disability, because it constitutes no more than an 
abnormal laboratory value, despite the fact that service 
department examiners assigned a diagnosis of 
hypercholesterolemia.  Although such a value may be a risk 
factor for one or more disorders, an abnormal laboratory 
value does not, in and of itself, cause any degree of 
functional impairment and is not itself a disability.  

In the absence of a diagnosed disability manifested by a high 
cholesterol level, service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Floaters in the eyes

The service medical records reflect several eye examinations 
from 1978 to 1993 where the veteran did not complain of 
floaters and none was noted on any examination.  In April 
2000, the veteran was seen complaining of a floater in his 
right eye for the past week without pain or other symptoms.  
On examination, floaters were noted in both eyes, but no 
diagnosis was assigned.  The service medical records do not 
note subsequent similar complaints during service.  

The July 2001 VA general medical examiner did not 
specifically address the veteran's eye complaints, but did 
indicate that the eye examination was essentially normal.  

The post-service service department clinic records contain 
the report by an eye specialist in October 2002.  At that 
time, the veteran complained of decreased distant and near 
visual acuity; he did not mention floaters.  The examiner's 
rather comprehensive examination report also does not mention 
the presence of any floaters.  The examiner's diagnoses 
included history of radial keratotomy (approximately 10 years 
previously) with bilateral corrected visual acuity of 20/40, 
astigmatism, and presbyopia, and signs of hypertensive 
retinopathy.  

While floaters were noted on one examination during service 
in 2000, floaters have not been reported by any examiner 
subsequently, including at the time of the comprehensive 
service department examination in October 2002.  The Board 
finds that any floaters that may have been present during 
service have subsequently resolved.  The medical evidence 
does not show that the veteran currently has a disability 
manifested by floaters.  

In the absence of a current disability, service connection 
for floaters in the eyes must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  




ORDER

Service connection for calcified granuloma of the right lung, 
sporadic hematuria, cardiac arrhythmias, hearing loss, 
cerumen in the ears, internal derangement of the knees, a 
right shoulder disorder, high cholesterol, and floaters in 
the eyes is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


